Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered January 24, 2001, which, in an action by a stagehand for personal injuries, inter alia, denied defendant producers’ cross motion for summary judgment dismissing the complaint as against them as barred by the exclusivity provisions of the Workers’ Compensation Law, unanimously affirmed, with costs.
An issue of fact as to whether plaintiff was defendants’ special employee is raised by deposition testimony to the effect that defendants’ supervisory control over plaintiff was less than comprehensive and exclusive and that plaintiff’s general employer, the theater’s apparent owner, continued to exercise some control over plaintiffs work (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557, 558 [1991]). We have considered defendants’ other arguments and find them unavailing. Concur — Tom, J.P., Saxe, Rosenberger, Lerner and Marlow, JJ.